Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aron Griffith on 6/7/22.

The application has been amended as follows: 
Claim 1, lines 23-24: amend “the rare earth sulfate aqueous leaching liquor” to “the aqueous leaching liquor” 
Claim 1, line 24: amend “the rare earth oxide” to “a rare earth oxide”  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” Mitsui (JP S60-90823A) (hereinafter “Mitsui”).
Mitsui teaches a method for sulfuric decomposition of rare earth ores, including xenotime ore, i.e., fluorine-containing rare earth mineral particles, where the rare earth ore is reacted with sulfuric acid, including heating, and separated into a liquid phase, i.e., acid filtrate, and a solid, i.e., acid residue (Mitsui, lines 13-14 and 32-33). Moreover, Mitsui teaches that the sulfuric acid of the first reaction is 1-5 times the weight of the rare earth ore for each batch (Mitsui, lines 18-19). Mitsui also teaches that the unreacted sulfuric acid in the liquid phase is used again in the reaction where the sulfuric acid in the first reaction is greater than the amount of new sulfuric acid used in the second and subsequent reactions, i.e., a second sulfuric acid solution is added to the unreacted sulfuric acid, and can be repeated 3 and 4 times (Mitsui, lines 33-34 and lines 42-52). Mitsui also teaches that the separated solid is dissolved in water to recover the rare earth sulfate, i.e., aqueous leaching liquor, and rare earth salts, aqueous leaching residue (Mitsui, lines 32-35). Moreover, Mitsui does not disclose subjecting the rare earth ores to roasting decomposition prior to reacting the rare earth ore with the sulfuric acid or anywhere during the reaction process (Mitsui, lines 70-83)

However, Mitsui does not disclose or suggest wherein a sulfuric acid concentration of the first sulfuric acid solution is 50-85wt%, wherein the liquid-solid reaction generates steam which is condensed and absorbed through a tail gas system, or wherein the concentration of the rare earth sulfate in the rare earth sulfate aqueous leaching liquor is 20-45 g/L, as calculated based on the rare earth oxide as presently claimed.

Therefore, it is clear that Mitsui does not disclose or suggest the present invention. 

In light of the above, claims 1-7 and 9 are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738